Citation Nr: 1619836	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-33 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for xerostomia.

2. Entitlement to service connection for temporomandibular joint (TMJ) disability.

3. Entitlement to service connection for thoracolumbar spine disability with sciatica.

4. Entitlement to service connection for dumping syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel

INTRODUCTION

The Veteran performed active military service with the Navy from July 13 to
September 29, 1970 and with the Army from January 1974 to April 1975.

This appeal arises to the Board of Veterans' Appeals (Board) from April 2008,
August 2010, and September 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The April 2008 rating decision, in pertinent part, denied service connection for lumbar spine disability and sciatica.  The August 2010 rating decision, in pertinent part, denied service connection for dumping syndrome.  The September 2010 rating decision, in pertinent part, denied service connection for temporal mandibular joint dysfunction with bruxism (teeth grinding).

In September 2012, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

The issue of entitlement to service connection for dumping syndrome being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was granted service connection for xerostomia in a January 2016 rating decision; therefore, there remains to allegation of errors of fact or law for appellate consideration with regard to the Veteran's claim of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for xerostomia.

2. The Veteran's temporomandibular joint disability is secondary to his service-connected tinnitus.

3. The Veteran's thoracolumbar spine disability with sciatica did not have its onset in service or within one year of service discharge and is not etiologically related to service.


CONCLUSIONS OF LAW

1. In light of the award of service connection for xerostomia, the Veteran's claim of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for xerostomia has been rendered moot, and as such, this claim is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).

2. The criteria for service connection for temporomandibular joint disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

3. The criteria for service connection for thoracolumbar spine disability with sciatica have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

In a January 2016 rating decision the Veteran was granted service connection effective May 6, 2009 for xerostomia as secondary to his service-connected major depressive disorder.

Pursuant to 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner "as if" such additional disability were service-connected.  38 U.S.C.A. § 1151 (West 2014).  The Veteran filed his 1151 claim in September 2010.  The Veteran has been granted service connection for xerostomia, a greater benefit that provides for additional ancillary benefits which do not apply under the provisions of 38 U.S.C.A. § 1151, and the grant is effective prior to the date on which the Veteran filed his 1151 claim.  In light of this, adjudication of the claim for xerostomia under the provisions of 38 U.S.C.A. § 1151 is superfluous and in and of itself reflects a lesser benefit. 

Accordingly, because there remains no allegation of errors of fact or law for appellate consideration with regard to the Veteran's claim of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for xerostomia, this claim has been rendered moot and is dismissed.  See 38 U.S.C.A. § 7105(d)(5)  (West 2014) (stating that the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see also Mintz v. Brown, 6 Vet. App. 277, 283 (1994) (finding that the Board lacks jurisdiction to review a case if no benefit would accrue to the claimant).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TMJ

The Veteran has contended that he has a temporal mandibular joint (TMJ) disability with grinding of the teeth and jaw pain related to head and neck trauma and/or his service-connected tinnitus.

The Veteran was diagnosed with TMJ dysfunction in October 2008.  A January 2009 VA out-patient treatment report notes severe toothache and grinding of teeth.  An x-ray showed suspected arthritic changes in the right TMJ but no significant abnormalities on the left.

The Veteran has indicated he believes he grinds his teeth due to his tinnitus.  He has submitted Internet printouts with respect to TMJ, including one that suggests grinding of the teeth and stress can cause or aggravate TMJ.  His wife also submitted a September 2009 statement in which she reported that she witnesses the Veteran grinding his teeth at night, which he has told her he does because of his tinnitus.

An April 2009 VA treatment note states that the Veteran went to a private dentist who diagnosed TMJ and teeth grinding secondary to stress and depression.  The note also indicates that the Veteran's tinnitus is getting more intense, exacerbating his dental problems.  On VA audiological examination in May 2009 the examiner noted the Veteran's tinnitus causes TMJ and teeth grinding.

The Veteran underwent a VA examination in January 2013.  The examiner opined that it is less likely than not that the Veteran's TMJ was altered or worsened by any event and or/condition that occurred and/or expressed during service.  However, the examiner offered no rationale for the opinion and did not opine at all as to whether the Veteran's current service-connected conditions of tinnitus and major depressive disorder could have caused his TMJ.

Giving the Veteran the benefit of the doubt, the Board finds that his TMJ disorder should be service connected.

Back

The Veteran contends his current back disability is a result of injuries incurred in service.

In multiple statements submitted to the VA, the Veteran has stated that he first injured his back while playing football at the Naval Academy's preparatory school.  He reported that he then injured his back again during Army training when a telephone pole he and other recruits were lifting as part of prisoner of war training was dropped onto his head and shoulders.  

The Veteran's service treatment records include no mention of a spine injury.  An August 1970 treatment record does note that the Veteran was transported via ambulance after being hit in the head by a knee while playing football, but does not note complaints of or a diagnosis related to his back.  In June 1973, prior to his entrance into the Army, the Veteran denied recurrent back pain on a report of medical history questionnaire, and his spine was noted to be normal on examination.  In April 1975, just prior to discharge from the Army, the Veteran again checked "no" to a history of recurrent back pain on a report of medical history questionnaire.  His spine was noted to be normal on his April 1975 discharge examination.

Private treatment records reflect that the Veteran injured his back after service in December 1997 while working for a private company.  An April 1998 MRI report indicates findings at the L1 level suggestive of an old traumatic compression deformity.  The accompanying private treatment report lists "question etiology" under the impression of the L1 vertebral deformity, stating "recent trauma versus old trauma versus metastatic disease."  A May 1998 addendum discusses that X-rays showed a deformity at the L1 vertebral body, which might represent a congenital defect or an old compression fracture.  

A June 1998 insurance company examination report reflects that the Veteran reported an on-the-job back injury in December 1997 with no previous back injury.  A July 1998 private treatment record indicates that a CT scan showed an osteoporotic compression fracture at L1, which a bone scan indicated there was still activity at.  Therefore, the doctor stated that "we would have to assume that occurred in the last year or two.  The patient's only significant history was the injury incurred December 18, 1997."  

An August 1999 private treatment report notes an impression of L4-5 and L5-S1 degenerative disc disease with sciatica.  The doctor ordered a CT scan, which was completed in August 1999, and noted an old compression fracture of L1.

A January 2008 VA outpatient treatment report notes the Veteran reported a pulled fall onto his back while carrying a telephone in service and intermittent pain in his back since that incident that has become more severe.  In an addendum, the physician stated that he had reviewed the Veteran's X-rays of the lumbar spine showing an old compression fracture at L1 and marked degenerative disc disease at L4-5.  The physician opined that it is as likely as not that this condition is related to the back injury that the Veteran reported occurred during active service.

The Veteran underwent a VA examination in January 2013 at which he was diagnosed with a compression fracture at L1 and osteoarthritis.  The Veteran told the examiner about the incident in service in which a pole landed on his neck and shoulders.  He further reported an onset of back pain in 1978 after playing sports and leaning over to zip up a bag.  He described the pain as being intermittent and said he was first treated for back pain in 1997 after a fall injury.  The examiner opined that the Veteran's current back disability was less likely than not incurred in or caused by service.  The examiner stated that rather it was at least as likely as not a result of post-service events such as the back pain reported by the Veteran in 1978 and/or the 1997 occupational injury.  The examiner noted that the Veteran does not complain of pain or tenderness at the L1 region that would correlate with the alleged in-service injury.  The examiner stated that the Veteran reported initial back pain two years after service with no care until after his 1997 injury.  The examiner opined that the degenerative conditions seen on X-ray are at least as likely as not related to the 1997 post-service injury and/or the normal aging process and/or post-service obesity and are less likely than not permanently aggravated or a result of any in-service event including the alleged in-service injury.

The Board has considered both the 2008 and 2013 medical opinions, but finds that the 2013 opinion by the VA examiner is the most probative.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  A significant factor to be considered for any opinion is the accuracy of the factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The evidence does not indicate that the doctor who offered the 2008 opinion as to the etiology of the Veteran's current back condition reviewed the Veteran's claims file.  The doctor states only that he reviewed the Veteran's x-rays of the lumbar spine.  The doctor does not indicate that he reviewed any other records, including the Veteran's service treatment records and those records associated with the Veteran's 1997 post-service back injury, or even that he was aware of the post-service injury.  The doctor also indicates that the Veteran told him he had had pain in his back since the reported incident in service with the telephone pole.  However, on other occasions, including in a February 2010 statement to the VA and at his January 2013 VA examination, the Veteran reported that his back pain actually onset four years after service.  In addition, the Veteran's service treatment records, which include no mention of the Veteran's reported injury involving a telephone pole, also contain the Veteran's own denial of back pain at the time of his discharge from service.  As the evidence does not support that the doctor offering the 2008 opinion had a full and accurate understanding of the factual basis and history of the Veteran's back situation, the Board finds his opinion has little probative weight.

The Board does find the opinion of the January 2013 VA examiner to hold significant probative weight as it is based on a full review of the Veteran's claims file, including his service treatment records and post-service treatment records.

The Board further acknowledges the opinion of the Veteran himself that his current back problems are related to his service, but finds that the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of his current back condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While the Veteran is competent to report what symptoms he feels, such as back pain, the etiology of a compression fracture and osteoarthritis, is a complex medical question not capable of lay observation.  Notably, the conditions themselves are diagnosed using medical imaging.  The Veteran's case is particularly complicated by a lack of medical testing until many years after service and additionally potentially relevant factors including a post-service injury.  Accordingly, the Board finds the Veteran's lay statements as to etiology not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Finally, while the Veteran has been diagnosed with osteoarthritis, the evidence does not support that the condition arose in service or within a year of his discharge.  It was not diagnosed until decades after service.  Further, the Veteran reported an onset of intermittent back pain four years after service.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2008, prior to the initial adjudication of the claim for service connection for a back disability.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in January 2013.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for xerostomia is dismissed.

Service connection for temporomandibular joint disability is granted.

Service connection for thoracolumbar spine disability with sciatica is denied.


REMAND

The Veteran contends he has dumping syndrome as a result of a December 2004 gastric bypass.  He argues that the gastric bypass was necessitated by his obesity, which was caused by his service-connected conditions or conditions he has claimed should be service-connected.  Specifically, in a February 2010 correspondence, the Veteran attributed his weight gain to his back disability.  In a September 2010 statement the Veteran argued that his depression and tinnitus led to obesity.  Also, in a June 2009 statement the Veteran reported his anxiety aggravated his stomach disorder and his VA-prescribed medication must be taken with food, which further aggravates his dumping syndrome.

In December 2004 the Veteran underwent gastric bypass surgery at a private hospital.  A January 2008 VA out-patient treatment report notes a history of gastric bypass surgery and subsequent loss of 170 pounds of body weight.  

The Veteran underwent a VA examination in January 2013.  He reported that immediately after his laparoscopic gastric bypass in December 2004 he vomited bile fluid.  The examiner opined that the Veteran's claimed dumping syndrome is less likely than not a result of service or a service-connected disability, but rather is at least as likely as not a result of post-service obesity related to his 1997 post-service back injury.  The examiner further opined that the condition was not aggravated by a service-connected disability.  

However, the January 2013 VA examiner did not opine, as requested by the September 2012 Board remand, whether the Veteran's dumping syndrome or other gastrointestinal-related disorder, if diagnosed, was aggravated by any medication taken for any service-connected disability.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, an addendum opinion should be obtained from the January 2013 VA examiner as to aggravation.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records from January 2012 to present.

2. Obtain an addendum opinion from the January 2013 VA examiner, or if not available, another suitably qualified examiner.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater possibility) that any gastrointestinal-related disorder, such as dumping syndrome or post-gastrectomy syndrome, was caused by or aggravated by any medication taken for any service-connected disability.  The examiner should offer a rationale for any opinion expressed.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


